 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
 8   SHANICE WORTHAM,                                       Case No. 2:21-cv-00597-JCM-EJY
 9          Plaintiff(s),                                                  Order
10   v.
11   OFFICIAL SECURITY, INC.,
12          Defendant(s).
13         On May 12, 2021, the Court set an early neutral evaluation for August 10, 2021. Docket
14 No. 9. Since that time, the Court has granted the parties’ request to stay the case until July 30,
15 2021, and to extend the deadline for Defendant to respond to the complaint to August 13, 2021.
16 Docket No. 15. In the Court’s experience, early neutral evaluations are most productive if
17 conducted after a response to the complaint has been filed and after the exchange of initial
18 disclosures. See Local Rule 16-6(f)(1)(H).
19         Accordingly, the early neutral evaluation as currently set is hereby VACATED.1 In the
20 event settlement discussions are unsuccessful, the parties must file—by August 6, 2021—a
21 stipulation to reset the early neutral evaluation with five dates after initial disclosures will be
22 exchanged on which all participants are available.
23         IT IS SO ORDERED.
24         Dated: June 24, 2021
25                                                               ______________________________
                                                                 Nancy J. Koppe
26                                                               United States Magistrate Judge
27
          1
            Given the circumstances of this case, good cause exists to hold the early neutral evaluation
28 more than 90 days after Defendant first appeared in the case. See Local Rule 16-6(d).

                                                     1
